DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).	
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 23 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  “in response LBA” should likely be “in response to LBA”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a storage device but fails to teach the combination including the limitations of the claimed limitations.
The prior art made of record, on the 892 and/or 1449, forms in the case does not fairly
teach or suggest the claimed limitations, nor does it render the claimed invention obvious.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsalmon (US 20180074700 A1) in view of Purkayastha (US 20190129834 A1).

Referring to claim 12, Tsalmon teaches
A storage device comprising:
an interface configured to receive data ([Tsalmon 0026] storage device 202 may be communicatively coupled to the host device 200 via any suitable communications interface) and a corresponding Logical Block Address (LBA) from a host, wherein the data includes at least one of first data having a stream ID and second data lacking a stream ID; ([Tsalmon abstract, 0031-0032] write data belongs to a first open stream of write data if a logical block address corresponding to the write data is consecutive to, or within a given distance from, a logical block address of the first open stream of write data, if the stream detector 212 determines that the incoming chunk does have an LBA that is consecutive to, or within a given distance from, an open stream of recently received chunks, the stream detector 212
adds the incoming chunk to the open stream, if the stream detector 212 determines that the incoming chunk does not have an LBA that is consecutive to, or within a given distance from, an open stream, then the stream detector 212 creates a new stream with the incoming
chunk, assigns a stream ID, sets the LBA for the stream to be the LBA of the incoming chunk)
a nonvolatile memory (NVM) device including at least one nonvolatile memory configured to store the data; ([Tsalmon 0025] The storage device 202 is a flash-based storage device. In one
embodiment, the storage device 202 is an SSD)
a buffer memory; ([Tsalmon 0049] memory buffer) and
wherein the first data is stored in the NVM device using the stream ID, and the data is stored in the NVM device using the ([Tsalmon abstract, 0031-0032] if the stream detector 212 determines that the incoming chunk does have an LBA that is consecutive to, or within a given distance from, an open stream of recently received chunks, the stream detector 212 adds the incoming chunk to the open stream, if the stream detector 212 determines that the incoming chunk does not have an LBA that is consecutive to, or within a given distance from, an open stream, then the stream detector 212 creates a new stream with the incoming chunk, assigns a stream ID, sets the LBA for the stream to be the LBA of the incoming chunk).
	Tsalmon does not explicitly teach a LBA predictor configured to provide a predicted stream ID for the second data using a neural network model operating in response to at least one feature associated with LBA values received by the storage device from the host and using the 
	Purkayastha teaches a LBA predictor configured to provide a predicted stream ID for the second data using a neural network model operating in response to at least one feature associated with LBA values received by the storage device from the host ([Purkayastha 0082-0083, 0095, Figs. 6, 10-11] machine learning system that generates predicted data including predicted LBAs using features) and using the predicted stream ID ([Purkayastha 0082-0083, 0095, Figs. 6, 10-11] Predicted LBAs A2 , B2 , C2 , D2 are checked by write scheduler 960 to determine if any current page (page  already scheduled for write) or other predicted page (page with predicted LBAA2 , B2 , C2 , D2 ) share a superblock with the predicted page, and to see whether any of the predicted page has been received 974. If any portion of data (e.g. requested NAND page with LBAA1) shares the same block (or super block) with a predicted portion of data (e.g. NAND page with LBA A2), then the requested portion is held (e.g. NAND page with LBAA1 is held in a separate pending write request queue 976, or write cache, or other buffer, until the predicted command is received with corresponding data with LBAA2). The data corresponding to the requested page and additional data of the predicted page can then be combined for a superblock update ( e.g. data corresponding to LBAs A1 and A2 may be combined and used to update a superblock together) i.e. predicted stream ID).
Tsalmon and Purkayastha are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been 

Referring to claim 13, Tsalmon in view of Purkayastha teaches
The storage device of claim 12, wherein the at least one feature includes a first feature and a second feature, and the LBA predictor is further configured to bundle the first feature and the second feature in a feature pool stored in the buffer memory ([Purkayastha 0083, 0094-0095, Figs. 6, 9-11] Feature extraction module 620 generates, from the training data f(x), features f' (x) that are used to generate a machine learning model 622, Write commands with LBAs Ai, Bi, Ci, D1 are received by non-volatile storage system 950 (e.g. from a host). The identified addresses are sent to write scheduler 960, which sends them to machine learning model 956, which generates predicted write commands with LBAs A2, B2, C2, and D2.).
The same motivation that was utilized for combining Tsalmon and Purkayastha as set forth in claim 12 is equally applicable to claim 13.

Referring to claim 15, Tsalmon in view of Purkayastha teaches
([Purkayastha 0083, 0094-0095, Figs. 6, 9-11] Write commands with LBAs Ai, Bi, Ci, D1 are received by non-volatile storage system 950 (e.g. from a host). The identified addresses are sent to write scheduler 960, which sends them to machine learning model 956).
The same motivation that was utilized for combining Tsalmon and Purkayastha as set forth in claim 12 is equally applicable to claim 15.

Referring to claim 16, Tsalmon in view of Purkayastha teaches
The storage device of claim 12, wherein the LBA predictor is configured within the interface ([Purkayastha 0083, 0094-0095, Figs. 6, 9-11] Interface layer 952 receives read commands with LBAs A1, Bi, C1, D1. The requested addresses are sent to read scheduler 958 in FTL 954. The requested addresses are also sent to machine learning model 956).
The same motivation that was utilized for combining Tsalmon and Purkayastha as set forth in claim 12 is equally applicable to claim 16.

Referring to claims 17 and 19, taking 17 as exemplary, Tsalmon teaches
A storage system comprising:
a host configured to output ‘m’ Logical Block Address (LBA) values; ([Tsalmon 0031] when a new write command arrives from the host device 200 seeking to write a data
chunk, such as 204a-e, 206a-e, 208a-e, or 210a-e, where the chunk has a logical block address (LBA)) and a storage device, ([Tsalmon 0026] storage device)
([Tsalmon 0026] storage device 202 may be communicatively coupled to the host device 200 via any suitable communications interface)
a buffer memory configured to temporarily store the m LBA values, ([Tsalmon 0049] memory buffer)
a nonvolatile memory device configured to store data corresponding to the m LBA values, ([Tsalmon 0025] The storage device 202 is a flash-based storage device). 
Tsalmon does not explicitly teach and an LBA predictor configured to predict an (m+k)th LBA value using a neural network model in response LBA related information input to the neural network as a feature. Tsalmon does disclose automatically detecting streams of data to be written to a storage device ([Tsalmon 0042]) and stream detector that assigns a stream ID to data chunks including open stream (existing stream ID) or new stream (new stream ID)([Tsalmon 0013, 0032]).
Purkayastha teaches and an LBA predictor configured to predict an (m+k)th LBA value using a neural network model in response LBA related information input to the neural network as a feature ([Purkayastha 0082-0083, 0095, Figs. 6, 10-11] machine learning system that generates predicted data including predicted LBAs using features).
Tsalmon and Purkayastha are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tsalmon and Purkayastha before him or her to modify the storage device and stream detector of Tsalmon to include the machine learning of Purkayastha, thereafter the storage device and stream detector is connected to machine learning. The suggestion and/or motivation for doing so would be obtaining the 
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 18, Tsalmon in view of Purkayastha teaches
The storage system of claim 17, wherein the storage device further includes a feature buffer configured to store the LBA related information ([Purkayastha 0083, 0094-0095, Figs. 6, 9-11] Feature extraction module 620 generates, from the training data f(x), features f' (x) that are used to generate a machine learning model 622, Write commands with LBAs Ai, Bi, Ci, D1 are received by non-volatile storage system 950 (e.g. from a host). The identified addresses are sent to write scheduler 960, which sends them to machine learning model 956, which generates predicted write commands with LBAs A2 , B2 , C2 , D2 .).
The same motivation that was utilized for combining Tsalmon and Purkayastha as set forth in claim 17 is equally applicable to claim 18.

Referring to claim 20, Tsalmon in view of Purkayastha teaches
The operating method of claim 19, wherein the LBA related information includes at least one of LBA values, LBA sizes, a number of times an LBA is received in a storage device, and a time interval according to which a LBA is received in the storage device ([Purkayastha 0083, 0094-0095, Figs. 6, 9-11] Write commands with LBAs Ai, Bi, Ci, D1 are received by non-volatile storage system 950 (e.g. from a host). The identified addresses are sent to write scheduler 960, which sends them to machine learning model 956).
The same motivation that was utilized for combining Tsalmon and Purkayastha as set forth in claim 19 is equally applicable to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage devices with stream identification and LBA prediction.
US 20200192602 A1
US 20190361628 A1
US 20190205274 A1
US 20160170639 A1
US 20130179632 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132